DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Election/Restrictions
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 March 2021.

Drawings
Figures 3A, 3B, 4A, & 4B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 & 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimoyama et al. (US 2004/0264111).
In regards to claim 1, Shimoyama ‘111 discloses
A solid electrolytic capacitor comprising: 
a plurality of capacitor elements (fig. 3) each having an anode body (101 – fig. 1 & 3; [0018]), a dielectric oxide layer (102 – fig. 1 & 3; [0018]) provided on a surface of the anode body, a solid electrolyte layer (3 – fig. 1 & 3; [0018]) provided on a surface of the dielectric oxide layer, a cathode body (4 – fig. 1 & 3; [0020]) provided on a surface of the solid electrolyte layer, and an insulating layer (4a – fig. 1 & 3; [0024]) insulating and separating an anode side and a cathode side from each other; 
an exterior body (6 – fig. 1 & 3; [0020]) covering the plurality of capacitor elements; 
a contact layer metallic (7 and/or 8 – fig. 1 & 3; [0025]) bonded to an anode terminal portion that is an end portion of the anode body; 
an anode-side electrode layer (10 – fig. 1 & 3; [0033]) provided so as to cover the contact layer; 

an anode-side external electrode (13 – fig. 1 & 3; [0033]) provided on a surface of the anode-side electrode layer; and  
a cathode-side external electrode (13 – fig. 1 & 3; [0033]) provided on a surface of the cathode-side electrode layer.  

In regards to claim 2, Shimoyama ‘111 discloses
The solid electrolytic capacitor according to claim 1, wherein: the contact layer includes a metal having a smaller ionization tendency than the anode body ([0029]).  

In regards to claim 3, Shimoyama ‘111 discloses
The solid electrolytic capacitor according to claim 1, wherein: the contact layer has larger Young's modulus than a member or members constituting the exterior body and the insulating layer ([0020] & [0029]).  

In regards to claim 4, Shimoyama ‘111 discloses
The solid electrolytic capacitor according to claim 1, wherein: an alloy layer is formed at an interface between the contact layer and the anode electrode portion ([0029] – Zn and Al will form an alloy).  

In regards to claim 7, Shimoyama ‘111 discloses


15 In regards to claim 8, Shimoyama ‘111 discloses
The solid electrolytic capacitor according to claim 3, wherein: a part of the anode terminal portion protrudes from the exterior body (fig. 1 & 3).

Claim(s) 1-4 & 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demizu et al. (US 2017/0365419).
In regards to claim 1, Demizu ‘419 discloses
A solid electrolytic capacitor comprising: 
a plurality of capacitor elements (170 – fig. 2; [0064]) each having an anode body (141161 – fig. 2; [0064]), a dielectric oxide layer (150 – fig. 2; [0064]) provided on a surface of the anode body, a solid electrolyte layer (161 – fig. 2; [0069]) provided on a surface of the dielectric oxide layer, a cathode body (162/163 – fig. 2; [0071]) provided on a surface of the solid electrolyte layer, and an insulating layer (151 – fig. 2; [0069]) insulating and separating an anode side and a cathode side from each other; 
an exterior body (110 – fig. 2; [0060]) covering the plurality of capacitor elements; 
a contact layer metallic (142 – fig. 2; [0067]) bonded to an anode terminal portion that is an end portion of the anode body; 
an anode-side electrode layer (131 – fig. 2; [0095]) provided so as to cover the contact layer; 

an anode-side external electrode (133 – fig. 2; [0095]) provided on a surface of the anode-side electrode layer; and  
a cathode-side external electrode (123 – fig. 2; [0092]) provided on a surface of the cathode-side electrode layer.  

In regards to claim 2, Demizu ‘419 discloses
The solid electrolytic capacitor according to claim 1, wherein: the contact layer includes a metal having a smaller ionization tendency than the anode body ([0066-0067]).  

In regards to claim 3, Demizu ‘419 discloses
The solid electrolytic capacitor according to claim 1, wherein: the contact layer has larger Young's modulus than a member or members constituting the exterior body and the insulating layer ([0062], [0067], & [0077]).

In regards to claim 4, Demizu ‘419 discloses
The solid electrolytic capacitor according to claim 1, wherein: an alloy layer is formed at an interface between the contact layer and the anode electrode portion ([0066-0067] – Zn and Al will form an alloy).  

In regards to claim 6, Demizu ‘419 discloses


In regards to claim 7, Demizu ‘419 discloses
The solid electrolytic capacitor according to claim 1, wherein: the contact layer is formed selectively on the anode terminal portion (fig. 2).  

Claim(s) 1-5, & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiraishi et al. (US 2002/0001169).
In regards to claim 1, Shiraishi ‘169 discloses
A solid electrolytic capacitor comprising: 
a plurality of capacitor elements (fig. 11B) each having an anode body (1 – fig. 11B; [0006]), a dielectric oxide layer (2 – fig. 11B; [0006]) provided on a surface of the anode body, a solid electrolyte layer (3 – fig. 11B; [0006]) provided on a surface of the dielectric oxide layer, a cathode body (14 – fig. 11B; [0109]) provided on a surface of the solid electrolyte layer, and an insulating layer ([0123] – resin tape) insulating and separating an anode side and a cathode side from each other; 
an exterior body (8 – fig. 11B; [0056]) covering the plurality of capacitor elements; 
a contact layer (21 – fig. 11B; [0059]) metallic bonded to an anode terminal portion that is an end portion of the anode body; 

a cathode-side electrode layer (11 – fig. 11B; [0082]) electrically connected to the cathode body; 
an anode-side external electrode (12 – fig. 11B; [0089]) provided on a surface of the anode-side electrode layer; and  
a cathode-side external electrode (12 – fig. 11B; [0089]) provided on a surface of the cathode-side electrode layer.  

In regards to claim 2, Shiraishi ‘169 discloses
The solid electrolytic capacitor according to claim 1, wherein: the contact layer includes a metal having a smaller ionization tendency than the anode body ([0063]).  

In regards to claim 3, Shiraishi ‘169 discloses
The solid electrolytic capacitor according to claim 1, wherein: the contact layer has larger Young's modulus than a member or members constituting the exterior body and the insulating layer ([0017] & [0126]).

In regards to claim 4, Shiraishi ‘169 discloses
The solid electrolytic capacitor according to claim 1, wherein: an alloy layer is formed at an interface between the contact layer and the anode electrode portion ([0063]).  


The solid electrolytic capacitor according to claim 1, wherein: a material of the anode-side electrode layer is a conductive resin material having metal particles mixed in a resin material ([0061-0062]).  

In regards to claim 7, Shiraishi ‘169 discloses
The solid electrolytic capacitor according to claim 1, wherein: the contact layer is formed selectively on the anode terminal portion (fig. 11B).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0140877 – fig. 6			US 10,879,011 – fig. 14

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848